COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Lorianne Galvan v. Ronald Beau Groover

Appellate case number:      01-19-00721-CV

Trial court case number:    18-DCV-248956

Trial court:                505th District Court of Fort Bend County

        The trial court clerk has filed a notice in this Court indicating that appellant,
Lorianne Galvan, has not made payment arrangements for the clerk’s record. Appellant
filed a statement of inability to pay costs in the trial court, and the supplemental clerk’s
record does not indicate the trial court overruled appellant’s claim of indigence in an order.
See TEX. R. APP. 20.1(b)(1); TEX. R. CIV. P. 145. Appellant’s notice of appeal
communicated to this Court in writing that appellant is presumed indigent. See TEX. R.
APP. 20.1(b)(2). Appellant may therefore proceed on appeal without payment of costs. See
TEX. R. APP. P. 20.1.

       The Clerk of this Court is directed to make an entry in this Court’s records that
appellant is indigent and may proceed on appeal without payment of costs. See TEX. R.
APP. P. 20.1(b)(1), (2).
       The trial court clerk is ordered to provide a complete copy of the clerk’s record to
appellant without charge. See TEX. R. CIV. P. 145(a), (c).
       The court notifies appellant that appellant is responsible for requesting in writing
that the court reporter prepare the reporter’s record. See TEX. R. APP. P. 34.6(b), 35.3(b).
The official court reporter is ordered to provide a complete copy of the reporter’s record
to appellant without charge at appellant’s request.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                        Acting individually         Acting for the Court
Date: ___November 7, 2019___




                               2